            IN TH~ UNITED STATES DISTRICT COURT
               EA8TERN DISTRICT OF ARKANSAS
                  i JONESBORO DIVISION
                    I
SUN LIFE ASSUR!ANCE COMPANY
OFCANADA                                             PLAINTIFF/
                                            COUNTER-DEFENDANT

v.                        No. 3:18-cv-119-DPM
                    I

TONYA DANIELJ                                      DEFENDANT/
                                         THIRD-PARTY PLAINTIFF/
                                            COUNTER CLAIMANT

TISHA V ANALLEI~                                         DEFENDANT

AAA COOPER TRANSPORTATION
                    I
                                                       THIRD-PARTY
                                                        DEFENDANT

                                 ORDER
                    I
     This is a di~pute about $50,000.00 of insurance on Charles
Daniels's life. He worked for AAA Cooper. The insurance was a
benefit of his job, tlius this Court's jurisdiction under ERISA. Sun Life

                    1
issued this group c verage. It seeks to interplead the policy proceeds
(less attorney's fees and costs) because both Tonya Daniels and Tisha
VanAllen claim the insurance money. Each claimant seeks to hold Sun
Life in the case by[ counterclaim, saying the insurer has violated its
fiduciary duties. Ii>aniels also objects to the approximately $9,000.00
Sun Life requests irt fees and costs.
     Sun Life's motion is granted as modified.          The Insurer IS a
disinterested stakeholder faced with competing claims. A Federal Rule
                    I
of Civil Procedure 122 proceeding is designed for these circumstances.
7 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND
PROCEDURE§ 1704 (3d ed. 2014).
     Daniels' s an9 VanAllen' s motions to amend and assert ERISA
claims against Sun [Life are denied as futile. Munro v. Lucy Activewear,
Inc., 899 F.3d 585, 588-89 (8th Cir. 2018). Taking all the proposed
pleaded facts as true, the insurer didn't violate any ERISA duty by not
paying the policy ~roceeds to one claimant or the other. Daniels and
VanAllen are free to file cross claims against each other, of course.
     Sun Life is entitled to a reasonable attorney's fee and costs. But
the Court is unable!to set a number yet. Sun Life must file an itemized
billing statement £rpm its lawyers. It can file a redacted version on the
public docket or aq unredacted version under seal. Please also specify
Ms. Bryant's requested hourly rate.
                               *     *    *
     Daniels' s motton for a continuance, NQ 35, is granted as modified
for good cause. An Amended Final Scheduling Order will issue, but
the Court sees no n l ed for a status conference at this point. The motions
                    I
                    I

to amend, NQ 32, 33, & 36, are partly granted and partly denied. The
motion for interpl~ader, NQ 24, is granted as modified.        The Court
directs the Clerk td accept the $50,000.00 in insurance proceeds from

                                    -2-
Sun Life;   the   clurt   will dismiss the insurer after the funds are
deposited. The Cdurt will direct payment to Sun Life of a reasonable
fee and costs in d ~e course. Amended pleadings from Daniels and
VanAllen due by 15 February 2019. Itemized statement due from Sun
                   1



Life by the same date.
     So Ordered.


                                         D .P. Marshalf Jr.
                                         United States District Judge




                                   -3-
